PER CURIAM.
The appellant was sentenced to life imprisonment for murder in 1959. He now appeals from an order denying his second motion for relief pursuant to Rule 1.850, Florida Rules of Criminal Procedure, 33 F.S.A. The sole ground for relief alleged is that he was deprived of the right to appeal the judgment of conviction in 1959.
Appellant’s petition fails to allege any error or irregularity in his trial; it was denied without hearing by the trial judge. We affirm for the reasons set forth in Murray v. State, Fla.App.1966, 191 So.2d 292; Nelson v. State, Fla.App.1968, 208 So.2d 506, 510; Pierson v. State, Fla.App.1968, 214 So.2d 17. See also Powe v. State, Fla. 1968, 216 So.2d 446 (opinion filed December 10, 1968).
Affirmed.